249 S.W.3d 240 (2008)
Anthony REYES, et al., Respondents,
v.
Clinton WATSON, et al., Appellants.
No. ED 90128.
Missouri Court of Appeals, Eastern District, Division Two.
April 1, 2008.
*241 Scott D. Mosier, St. Louis, MO, for appellants.
Scott M. McKinnis, St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The defendant, Clinton L. Watson, appeals the judgment of the Circuit Court of St. Louis County sustaining and thereby granting full force and effect to the plaintiffs' foreign judgment against the defendants, dismissing the defendants' pending motions for lack of prosecution, and ordering execution to proceed on certain real property owned by Mr. Watson's co-defendant.[1] Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).[2]
NOTES
[1]  Mr. Watson appears to argue on behalf of all of the defendants. However, Mr. Watson's co-defendants are not parties to this appeal.
[2]  The plaintiffs' motion to dismiss the appeal based on Mr. Watson's alleged lack of standing is denied.